Citation Nr: 0429940	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating in excess of 30 
percent for pulmonary tuberculosis, far advanced, inactive.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision that denied 
an increased disability rating in excess of 30 percent for 
pulmonary tuberculosis, far advanced, inactive.  In November 
2002, the veteran filed a timely notice of disagreement 
regarding this decision.  In November 2002, the RO issued a 
statement of the case addressing this issue, and in March 
2003, the veteran perfected his appeal.

In October 2004, the Board granted a motion by this veteran 
to advance his case on the Board's docket based upon his age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2001, the veteran filed a claim seeking an 
increased disability rating in excess of 30 percent for his 
service-connected pulmonary tuberculosis, far advanced, 
inactive.  In addition to his claim for an increased rating, 
the veteran also filed a claim seeking service connection for 
a lung disorder, including emphysema and COPD, secondary to 
his service-connected pulmonary tuberculosis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2004).  
Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation. 38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).

In adjudicating the veteran's claim for an increased rating, 
the RO has attempted to separate out the residuals of the 
veteran's service-connected pulmonary tuberculosis from his 
other nonservice-connected lung disorders, including 
emphysema and COPD.  The RO has not, however, addressed the 
additional issue of service connection for a lung disorder, 
including emphysema and COPD, secondary to his service-
connected pulmonary tuberculosis. 

The Board notes that in Allen v. Brown, the Court held that a 
veteran is entitled to service connection for an increment in 
severity of a nonservice-connected disability attributable to 
a service-connected disability.  The RO must review the 
veteran's claim for service connection in light of this 
decision and determine whether there has been any increment 
in severity of any lung disorder other than tuberculosis that 
is attributed to his service-connected disabilities. 

The result of the RO's decision may affect the outcome of the 
issue on appeal, and as such, should be addressed first.  
This, however, does not establish that the Board has 
jurisdiction over the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  Thus, the Board finds that this issue should 
be adjudicated prior to the Board's consideration of the 
issue on appeal.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should send the veteran 
written notice concerning the evidence 
and information necessary to substantiate 
his claim for service connection for a 
lung disorder, including emphysema and 
chronic obstructive pulmonary disorder 
(COPD), secondary to his service-
connected inactive, far advanced, 
pulmonary tuberculosis, including which 
portion he is to provide and which 
portion the VA will attempt to obtain on 
his behalf.  

2.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his lung disorder, 
including emphysema and COPD, from the 
time of his separation from active 
service in October 1953 to the present.  
After securing necessary releases, the RO 
should obtain copies of the related 
medical records, which are not presently 
contained in the claims file.  

3.  Thereafter, the RO should have the 
veteran undergo the appropriate VA 
examination to obtain an opinion 
regarding the etiology of any current 
lung disorders found, other than his 
service-connected pulmonary tuberculosis, 
far advanced, inactive.  The claims 
folder should be made available to and 
reviewed by the examining physician in 
conjunction with the examination.  All 
signs and symptoms should be reported in 
detail.  Based on examination findings, 
review of historical records, and medical 
principles, the doctor should provide a 
medical opinion, with full rationale, as 
to the etiology of any current lung 
disorder found, other than his service-
connected pulmonary tuberculosis, far 
advanced, inactive.  The examiner should 
also discuss whether it is at least as 
likely as not that any of these 
conditions is causally related to, or has 
been aggravated by, his service-connected 
far advanced, inactive pulmonary 
tuberculosis.

4.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should adjudicate the issue of service 
connection for a lung disorder, including 
emphysema and chronic obstructive 
pulmonary disorder (COPD), secondary to 
his service-connected pulmonary 
tuberculosis, far advanced, inactive, to 
include consideration of Allen v. Brown, 
7 Vet. App. 439 (1995).  If this claim is 
denied, the veteran should be advised 
that he must perfect a timely appeal of 
it, in order for the Board to acquire 
jurisdiction over it.  

5.  Thereafter, the RO should 
readjudicate the veteran's intertwined 
claim for an increased disability rating 
in excess of 30 percent for pulmonary 
tuberculosis, far advanced, inactive.  If 
this benefit remains denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


